DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claim 1 and 3-21 are canceled. 
The Examiner notes that claims 2 is amended. 
The Examiner notes that claims 22-39 are new. 
The Examiner notes that claims 2 and 22-39 are pending. 

Claim Objections
Claim 22 is objected to because of the following informalities: the claim depends upon cancelled claim 1. The Examiner believes the Applicant intended the claim to depend upon claim 2 and will use this interpretation for examination. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. — The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention..

Claims 2 and 22-39 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was 
Regarding claim 2, the claim recites “providing, for display, a user interface that identifies (i) each of multiple user activities that are associated with an application”, however, no support is found for the limitations. Upon review of Applicant’s published specification, no reference can be found which associates “user activities” to an “application”. Claims 28 and 35 recite similar limitations and are rejected in the same manner.
Regarding claim 24, the claim recites “purchasing a tree using a subset of the total quantity of collected points”, however, no support is found for the limitations. Upon review of Applicant’s published specification, no reference can be found which associates “using a subset of the total quantity of collected points” to make a purchase. Applicant’s published specification (p [0100]) teaches “virtual goods matching total points associated with a user can be assigned to the user ... Include a virtual tree”. This is different than purchasing a tree/good. Claims 31 and 38 recite similar limitations and are rejected in the same manner.
Dependent claims inherit attributes of the claims from which they depend and thus they are also rejected under 112(a). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 22-39 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al (PGPub No US 2012/0041767, hereafter “Hoffman”) in view of Dembo et al (PGPub No US 2013/0246133, hereafter “Dembo”). 
Examiner’s Note – claims 2, 28 and 35 recite similar limitations and the same material is covered; therefore they are being rejected together. Where recited subject matter differs, the limitation has been rejected on its merits.

Regarding claims 2, 28 and 35, Hoffman discloses: 
providing, for display (Hoffman – fig. 14, item 1403, 1417, 1421; p [0114], teaches an interface which displays a recent activity listing of activities performed by the user and a number of activity points earned from each of the listed activities), a user interface that identifies (i) each of multiple user activities that are associated with an application (Hoffman – fig. 14, item 1403, 1417, 1421; p [0114], teaches an interface which displays a recent activity listing of activities performed by the user), and, (ii) for each of the multiple user activities, a quantity of uncollected points (Hoffman – fig. 14, item 1403, 1417, 1421; p [0114], teaches an interface which displays a recent activity listing of activities performed by the user and a number of activity points earned from each of the listed activities; p [0024], teaches recorded information for a person's activity may be transferred/downloaded by the person for subsequent viewing; p [0080], teaches convert the recorded athletic activity into activity points [uncollected points]), 
receiving data that indicates a user request for the quantity of uncollected points for a particular user activity to be collected (Hoffman – p [0024], teaches recorded information for a person's activity may be transferred/downloaded by the person [requested] for subsequent viewing; p [0080], teaches convert the recorded athletic activity into activity points [uncollected points]); 
in response to receiving the data that indicates the user request for the quantity of uncollected points for the particular user activity to be collected, adding the quantity of uncollected points for the particular user activity to a total quantity of collected points that is already associated with the user, to generate an updated total quantity of collected points that is associated with the user (Hoffman – p [0111], “the system may add the determined number of activity points [uncollected points] to a total number of activity points available [collected points] to the user”); and 
providing, for display, an updated user interface that indicates the updated total quantity of collected points that is associated with the user (Hoffman – p [0116], “Once the activity information has been submitted, one or more of portions 1401-1405 may be automatically updated based on the new information”).
Hoffman does not explicitly disclose the quantity of uncollected points for a given user activity represents an amount of carbon that is calculated for one or more carbon-emitting activities that were avoided through use of the given user activity by a user.
Dembo teaches the quantity of uncollected points for a given user activity represents an amount of carbon that is calculated for one or more carbon-emitting activities that were avoided through use of the given user activity by a user (Dembo – p [0069]-[0071], teaches calculating offset value[s] for an incentive [uncollected points] indicative of a number of carbon credits, including emission reduction associated with walking vs. driving).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to utilize the carbon saving algorithms as taught by Dembo in the points tracking system of Hoffman for the expected benefit of providing incentives based on user activities to promote and encourage a reduction in emissions produced by an individual (Dembo – p [0009]).	
Regarding claims 22, 29 and 36, the combined art of Hoffman and Dembo makes obvious all of the limitations on which this claim depends, further, it discloses providing, for display, an additional user interface that identifies (i) multiple contacts of the user (Hoffman – p [0101]], “friends list”), and, (ii) for each contact of the user, a quantity of uncollected points that are associated with the user (Hoffman – p [0102], teaches tracking the performance of a friend, where “uncollected points” are met as detailed in parent claim), wherein the quantity of total uncollected points for each contact represent an amount of carbon that is calculated for one or more carbon-emitting activities that were avoided through use of user activities by the contact (Dembo – p [0069]-[0071], teaches calculating offset value[s] for an incentive [uncollected points] indicative of a number of carbon credits, including emission reduction associated with walking vs. driving); 
receiving data that indicates a user request to view, for a particular contact, a respective quantity of uncollected points that are associated with each user activity by the contact (Hoffman – p [0102]); and
 providing, for display, a representation of the respective quantity of uncollected points that are associated with each user activity by the contact (Hoffman – p [0102]).
Regarding claims 23, 30 and 37, the combined art of Hoffman and Dembo makes obvious all of the limitations on which this claim depends, and although the combination does not recite the exact claim language of “receiving data that indicates a user request to acquire a particular quantity of uncollected points that are associated with a particular user activity by the contact; and in response to receiving the data that indicates the user request to acquire the particular quantity of uncollected points that are associated with the particular user activity by the contact: adding the particular quantity of uncollected points that are associated with the particular user activity by the contact to the total quantity of collected points that is associated with the user, and disassociating the particular quantity of uncollected points that are associated with the particular user activity, with the contact”, the concept of transferring points between user accounts (Hoffman – p [0124], “a user may gift a certain number of points to another user”) is taught. Further, the Examiner notes that the limitations appear to merely recite well-understood concepts related to trade [eg, where two parties enter an agreement of exchange] and 
Regarding claims 24, 31 and 38, the combined art of Hoffman and Dembo makes obvious all of the limitations on which this claim depends, further, it discloses purchasing a tree using a subset of the total quantity of collected points (Hoffman – p [0115], teaches products may be purchased if the user has sufficient points, where the recitation of “sufficient funds” requires that the system is performing basic bookkeeping tasks which would include, in the case that the user has possession of sufficient funds, the product would be purchased and a quantity of points associated with the product [eg, using a subset of the total quantity] would be deducted from the user’s account; therefore the limitation is met; Dembo – p [0251], “an individual may wish to purchase some trees to be planted” ).
Regarding claims 25, 32 and 39, the combined art of Hoffman and Dembo makes obvious all of the limitations on which this claim depends, further, it discloses purchasing virtual products (Hoffman – p [0122], teaches purchasing virtual product video game related items including game credits (e.g., to buy additional weapons or levels)”).
	Although the combination does not recite the exact claim language of the purchased product is a “virtual tree” the concept of purchasing products, including virtual products is taught (as detailed in the parent claim). The Examiner notes that providing products of interest to the target market [ie, the game users] is well within the understanding of a person of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide products of interest to the target market in the points tracking system of Hoffman, for the expected benefit of attracting users, increasing users and retaining users. Further, it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claims 26, 33 and 40, the combined art of Hoffman and Dembo makes obvious all of the limitations on which this claim depends, further, it discloses the particular user activity comprises an on-line ticket purchasing activity that avoids the carbon emitting activities of driving and printing paper tickets or receipts, and the quantity of uncollected points includes both (i) uncollected points that represent an amount of carbon that is saved by avoiding driving, and (ii) uncollected points that represent an amount of carbon that is saved by avoiding printing paper tickets or receipts (Dembo – fig 5A, items 80, 82, 84; p [0218], teaches a paper class [ticketing, includes “currency”/payment]; p [0223]-[0224], teaches an activity may have many scopes, each scope having a related emission; p [0238]).
Regarding claims 27 and 34, the combined art of Hoffman and Dembo makes obvious all of the limitations on which this claim depends, further, it discloses the particular user activity comprises an on-line bill payment activity that avoids the carbon-emitting activity printing paper bills, and the quantity of uncollected points includes uncollected points that represent an amount of carbon that is saved by avoiding printing bills (Dembo – p [0251]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached on M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 





/LISA E PETERS/Primary Examiner, Art Unit 2862